Citation Nr: 1132226	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for right ankle (neuroma, right foot) disability.

2.  Entitlement to service connection for right ankle (neuroma, right foot) disability.

3.  Whether new and material evidence has been received to reopen the claim for service connection for right knee disability.

4.  Entitlement to service connection for right knee disability.

5.  Whether new and material evidence has been received to reopen the claim for service connection for service connection for right hip disability.

6.  Entitlement to service connection for right hip disability.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1954 to February 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2008, a statement of the case was issued in February 2009, and a substantive appeal was received in February 2009.

The Veteran presented testimony at an RO hearing in January 2009 and during a Board videoconference hearing in January 2011, and transcripts of the hearings are associated with his claims folder.  

The issues of entitlement to service connection for right ankle (neuroma, right foot), right knee and right hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 1992 RO rating decision denied an application to reopen claims of entitlement to service connection for right ankle (neuroma, right foot), right knee and right hip disabilities on the basis that new and material evidence had not been presented to establish that such disabilities were incurred in or aggravated by active service.  

2.  Evidence added to the record since the RO's February 1992 rating decision is new and material with respect to the application to reopen claims of service connection for right ankle (neuroma, right foot), right knee, and right hip disabilities as the Veteran has alleged combat service with mortar injury which, when combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  A February 1992 RO rating decision, which denied an application to reopen a claim of entitlement to service connection for right ankle (neuroma, right foot) disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the February 1992 RO rating decision, which denied an application to reopen a claim of entitlement to service connection for right ankle (neuroma, right foot) disability, is new and material and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  A February 1992 RO rating decision, which denied an application to reopen a claim of entitlement to service connection for right knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  The evidence received since the February 1992 RO rating decision, which denied an application to reopen a claim of entitlement to service connection for right knee disability, is new and material and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  A February 1992 RO rating decision, which denied an application to reopen a claim of entitlement to service connection for right hip disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

6.  The evidence received since the February 1992 RO rating decision, which denied an application to reopen a claim of entitlement to service connection for right hip disability, is new and material and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, a claimant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for on a presumptive basis for specified chronic diseases, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

A combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

Unfortunately, the Veteran's service treatment records (STRs) and service personnel records (SPRs) are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  In such a situation, VA has a heightened obligation "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

The Board denied service connection for residuals of injuries to the right lower extremity, including foot, ankle, knee, and hip disorders in March 1986.  At the time, the Board found that the disorders of the Veteran's right lower extremity, including arthritis, were not manifest until many years after service and were not related to alleged injuries to his right lower extremity during service.  The Board again denied service connection for essentially the same reason in October 1990.  

The RO denied the claim again in February 1992, finding that duplicates had been submitted and that new and material evidence had not been received.  By letter dated April 9, 1992, the Veteran was notified of this decision and his appellate rights, but he did not appeal this determination.  Additionally, the Veteran did not submit any new evidence within one year of notice of the February 1992 decision to require reconsideration of that decision.  See 38 C.F.R. § 3.156(b).  As such, the February 1992 RO rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

The Veteran applied to reopen in April 2008.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Notably, the Court has held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Evidence before the RO in February 1992 included Surgeon General Office Extracts documenting that the Veteran had been hospitalized for an unspecified condition from October to December 1955, and was in a medical holding company in February 1956.  An October 1976 hospital report from a private medical facility records the Veteran's history of having an accident during the Korean War involving his right leg and foot with occasional right knee give-way.  A June 1977 VA clinical record included a history of right foot injury during service followed by plantar surface pain.  The Veteran was subsequently treated for Morton's neuroma, right knee and right hip problems.  An April 1983 clinical record reported a history of gunshot wound to the right lower extremity during service.

Evidence of record since the RO's February 1992 rating decision includes the Veteran testimony before the undersigned in January 2011.  He testified to right lower extremity injury as a result of incoming mortar rounds during a combat situation.  He alleged an extensive hospitalization during service for these injuries, and provided a detailed account of his treatment during service and immediately thereafter.  The testimony before the undersigned added an additional element to these claims as the Board had the opportunity to observe the demeanor of the Veteran under oath.

Important for these claims, the Veteran has now clearly alleged a history of right sided injury during combat.  These previously unconsidered allegations implicate the potential applicability of 38 U.S.C.A. § 1154(b).  See 38 U.S.C.A. § 1154(b) (a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  In this context, the Board finds that the evidence added to the record since the RO's February 1992 rating decision is new and material with respect to the application to reopen claims of entitlement to service connection for right foot, right ankle and right hip disabilities as the Veteran has alleged combat service with mortar injury which, when combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claims.  The claims, therefore, are reopened for review on the merits.

The Board defers adjudication of these claims on the merits pending additional development, which is addressed in the remand portion of this decision.


ORDER

The claim of entitlement to service connection for right ankle (neuroma, right foot) disability is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for right knee disability is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for right hip disability is reopened.  To this extent only, the appeal is granted.




REMAND

As noted above, the Veteran has alleged combat injury while serving in the Korean Conflict.  He served with the 68th AAA Gun Battalion, Battery B as well as the 505th Transportation Company.  He has referred to right lower extremity injury due to mortar/fragment/gunshot wound.  These allegations implicate the potential applicability of 38 U.S.C.A. § 1154(b).  See 38 U.S.C.A. § 1154(b).  Prior to any further adjudication of the claims, the RO must determine the Veteran's combat status in service.

Additionally, the available documentation confirms that the Veteran was hospitalized for an unspecified condition from October to December 1955, and was in a medical holding company in February 1956.  Clearly, the Veteran is competent to describe injury and treatment involving his right lower extremity.  On this record, the Board finds that medical opinion is necessary to determine the nature and etiology of the alleged disability involving the right foot, right ankle, right knee and right hip.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the evidence suggests that a disability may be associated with service).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Conduct any additional development necessary to determine whether the Veteran was in combat status during his tour of duty during the Korean Conflict while serving with the 68th AAA Gun Battalion, Battery B as well as the 505th Transportation Company.

2.  Attempt to obtain the following records in the possession of a federal agency:

	a) records of the Veteran's treatment at Madigan Army Hospital from shortly prior to the Veteran's service discharge in February 1956;

	b) any VA medical records of treatment he received from the Houston, Texas, VA Medical Center between 1962 and the late 1970's; and

	c) ask the Veteran when he was treated at the Denver VAMC and, with the information he provides, request those medical records.

3.  Following completion of the above, schedule the Veteran for appropriate medical examination to determine the nature and etiologies of his claimed right foot, right ankle, right knee and right hip disabilities.  The claims folder must be provided to the examiner for review.  Following review of the claims folder and examination of the Veteran, the examiner is requested to provide opinion on the following questions:

	a) whether there is clinical evidence of a mortar/shrapnel injury to the right lower extremity;

	b) clarify the diagnoses, if any, of all disability involving the right ankle, the right foot, the right knee and the right hip; and 

	c) whether it is at least as likely as not (a 50 percent or better probability) that the Veteran has current disability of the right ankle, the right foot, the right knee and the right hip which had its onset during service OR is related to an incident during service; the examiner is requested to discuss the significance of the Veteran's report of in service injury and treatment, the record of hospitalization during service and the histories of injury and treatment provided by the Veteran on the October 1976 private hospitalization record as well as VA clinical records dated in June 1977 and December 1977.  The examiner is hereby advised that the Veteran's general report of inservice treatment for injury to the right lower extremity is deemed credible.

4.  Thereafter, readjudicate the claims on appeal.  In so doing, the RO should specifically consider whether the provisions of 38 U.S.C.A. § 1154(b) apply to any of the claims.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


